10th August 2016
Our Ref: BPIM-037
                                                                                          Baronius Press
                                                                                            St Mary’s, The Parade, Castletown
TAN Books                                                                                               Isle of Man, IM9 1LG
c/o Saint Benedict Press LLC                                                                               tel: +44 (0)207 193 3949
PO Box 410487                                                                                              www.baroniuspress.com
Charlotte
NC 28241, USA
                                        CEASE AND DESIST DEMAND
                                  Pursuant to Title 17 of the United States Code
Dear Mr. Gallagher,

We are writing to notify you that your unlawful copying of This Tremendous Lover by Fr. Eugene
Boylan (“Work”) infringes upon our exclusive copyrights. Accordingly, you are hereby directed to

                           CEASE AND DESIST ALL COPYRIGHT INFRINGEMENT.
Baronius Press is the owner of a copyright in various aspects of the Work, in particular:
    I. Having the exclusive right to print, publish and sell the Work in book format and eBook format
       throughout the world granted on 16th March 2015 by the Mount St. Joseph Abbey of Roscrea, Co.
       Tipperary, Ireland.
Under United States copyright law, the copyrights have been in effect since 1994 when the copyright
was restored under the Uruguay Round Agreements Act (URAA). All copyrightable aspects of the Work
are copyrighted under United States copyright law.
It has come to our attention that you have been copying the Work. You have published and are selling
the Work in book format under ISBN: 9780967597829 and as an eBook format (Amazon Kindle ASIN:
B00FK9E0FW).
Your actions constitute copyright infringement in violation of United States copyright laws. Under 17
U.S.C. 504, the consequences of copyright infringement include statutory damages of between $750
and $30,000 per work, at the discretion of the court, and damages of up to $150,000 per work for
willful infringement. If you continue to engage in copyright infringement after receiving this letter,
your actions will be evidence of “willful infringement.”
We demand that you immediately (A) cease and desist your unlawful copying of the Work and (B)
provide us with prompt written assurance within ten (10) days that you will cease and desist from
further infringement of Baronius Press’ copyrighted works.
If you do not comply with this cease and desist demand within this time period, Baronius Press is
entitled to use your failure to comply as evidence of “willful infringement” and seek monetary
damages and equitable relief for your copyright infringement. In the event you fail to meet this
demand, please be advised that Baronius Press will contemplate pursuing all available legal remedies,
including seeking monetary damages, injunctive relief, and an order that you pay court costs and
attorney’s fees. Your liability and exposure under such legal action could be considerable.
We also request that you state the number of copies of the Work you have sold to date and the unjust
enrichment (the sum of the total amount of sales) you have enjoyed from the sale of the infringing
copies of the Work.

Yours Sincerely,




Pavel Kejik
Director
________________________________________________________________________________________________
                 Baronius Press Ltd. | Company Number:
       Case 3:16-cv-00695-FDW-DCK                      011242V | VAT
                                                  Document           Registration
                                                                   94-31          Number:
                                                                                Filed     GB004 4735 06Page 1 of 1
                                                                                      11/14/18
                              Registered Office: St Mary’s, The Parade, Castletown, Isle of Man, IM9 1LG
